DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 01/15/2021.
Claims 1-5, 7-19 are pending.

Response to Argument
Applicant’s arguments have been fully considered but are moot in view of new grounds of rejection. 

Allowable Subject Matter
Claims 4, 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 13, 14 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ElArabawy et al. (US 2013/0298170, “ElArabawy”) in view of Iordache et al. (US 2015/0244639, “Iordache”) and Zavalkovsky et al. (US 2006/0089122, “Zavalkovsky”).

For claim 1, ElArabawy discloses a method comprising:
at a node, receiving a client request for information (fig. 7A, [0086], a request for service is sent from a terminal to an access node);
determining that the client request causes an anticipated overload state with respect to request-handling capabilities of the node ([0082], [0086], [0087], predicting whether the access node is congested or overloaded by analyzing resource metrics (such as scheduler buffer occupancy of the access node)), 
in response to the determining the anticipated overload state, returning a response to the client corresponding to the anticipated overload state ([0086], when the access node is determined to be predicted overloaded/congested, sending an HTTP message with a retry-after response to the client for retrying the request after a delay);
deleting the client request for information ([0086], when congestion is detected, the request is discarded).
ElArabawy does not disclose the anticipated overload state is defined by a buffer threshold at which a buffer of the server is less than full.
Iordache discloses the anticipated overload state is defined by a buffer threshold at which a buffer of the server is less than full (fig. 2, [0084], if an incoming packet causes Average queue length to be greater than MaxTH (a maximum threshold queue value), the packet is dropped, fig. 7, step 700, [0800], MaxTH is a value based on traffic class is smaller than max queue size because it is shown in [0004] that maxTH corresponds to a value when queue is not full, also in [0005], the source is notified of the congestion)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])
 ElArabawy-Iordache does not disclose the node is a server.
Zavalkovsky discloses the node is a server ([0023], access nodes can be servers).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zavalkovsky’s teachings of an access server to ElArabawy’s system in order to expand the node’s functionalities of ElArabawy to include server’s functionalities (such as functionalities of a Cisco Access Server).

For claim 2, ElArabawy-Zavalkovsky discloses the returning the response to the client corresponding to the anticipated overload state comprises returning a retry response instructing the client to retry the client request after a time delay (ElArabawy, [0086], HTTP retry-after response to the client indicating a delay before a service request is retried)

HTTP retry-after response to the client indicating a delay before a service request is retried).

For claim 5, ElArabawy does not disclose the determining that the client request corresponds to the anticipated overload state comprises evaluating a request buffer counter.
Iordache discloses the determining that the client request corresponds to the anticipated overload state comprises evaluating a request buffer counter (fig. 2, Av>MaxTH, drop packets)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])

For claim 7, ElArabawy-Iordache-Zavalkovsky discloses the server is part of a data service (ElArabawy, fig. 7A, abstract, video service), and further comprising, communicating health-related information from the server to a component of the data service (ElArabawy, [0087], access node communicates with core network about the congestion).


receiving an incoming client request for data at a node (fig. 7A, [0086], a request for service is sent from a terminal to an access node);
evaluating a request buffer condition of a client request buffer to determine whether the client request causes an anticipated overload state with respect to a request-handling capability of the node ([0082], [0086], [0087], predicting whether access node is congested or overloaded by analyzing resource metrics (such as scheduler buffer occupancy of the access node))
if the evaluating the request buffer condition determines that the incoming client request corresponds to the anticipated overload state, deleting the client request and returning a retry response to a client indicating that the client is to retry a corresponding client request after a time delay ([0086], when the access node is determined to be overloaded/congested, the access node discards the incoming client request and returns a retry after response indicating a wait time for retrying the request); or
if the evaluating the request buffer condition determines that the incoming client request does not correspond to the anticipated overload state, adding a request information entry associated with the incoming client request to the client request buffer and updating the request buffer condition ([0084], if sufficient resources exist to support the new session, the new session is admitted, or kept in the buffer, and the scheduler buffer occupancy is increased).

Iordache discloses the anticipated overload state is defined by a client request buffer threshold at which the client request buffer is less than full (fig. 2, [0084], if an incoming packet causes Average queue length to be greater than MaxTH (a maximum threshold queue value), the packet is dropped, fig. 7, step 700, [0800], MaxTH is a value based on traffic class is smaller than max queue size because it is shown in [0004] that maxTH corresponds to a value when queue is not full, also in [0005], the source is notified of the congestion)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])
ElArabawy does not disclose the node is a server.
Zavalkovsky discloses the node is a server ([0023], access nodes can be servers).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zavalkovsky’s teachings of an access server to ElArabawy’s system in order to expand the node’s functionalities of ElArabawy to include server’s functionalities (such as functionalities of a Cisco Access Server).



Claim(s) 8-9, 11, 16-19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ElArabawy in view of Iordache, Zavalkovsky, Jalinous (US 2008/0133300).

For claim 8, ElArabawy discloses a system comprising a processor of a node, wherein the processor:
processes an incoming client request from a client (fig. 7A, [0086], a request for service is sent from a terminal to an access node) and determines whether subsequent handling of the incoming client request causes an anticipated overload condition with respect to request-handling capabilities of the node ([0082], [0086], [0087], predicting whether access node resources (such as scheduler buffer occupancy) indicates congestion or overload), 
if subsequent handling of the incoming client request is determined to not cause the anticipated overload condition, the processor adds a request information entry associated with the incoming client request to a client request buffer ([0084], if sufficient resources exist to support the new session, the new session is admitted, or kept in the buffer),  
if subsequent handling of the incoming client request is determined to cause the anticipated overload condition, the processor deletes the incoming client request and when the access node is determined to be overloaded/congested, the access node discards the incoming client request) and sends an HTTP message with a retry-after response to the client for retrying the request after a delay)
ElArabawy does not disclose the anticipated overload condition is defined by a threshold at which a client request buffer of the server is less than full.
Iordache discloses the anticipated overload condition is defined by a threshold at which a client request buffer of the server is less than full (fig. 2, [0084], if an incoming packet causes Average queue length to be greater than MaxTH (a maximum threshold queue value), the packet is dropped, fig. 7, step 700, [0800], MaxTH is a value based on traffic class is smaller than max queue size because it is shown in [0004] that maxTH corresponds to a value when queue is not full, also in [0005], the source is notified of the congestion)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Iordache’s teachings of Active Queue Management to ElArabawy’s system in order to better serve bursty flows and shorter queues (Iordache, [0004])
ElArabawy does not disclose the node is a server.
Zavalkovsky discloses the node is a server ([0023], access nodes can be servers).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Zavalkovsky’s teachings of an access server to 
ElArabawy-Iordache-Zavalkovsky does not disclose the processor increases a counter that tracks pending client requests in the client request buffer;
the processor removes request information entries associated with client requests from the client request buffer, and for a removed request information entry, decreases the counter, processes request data associated with the removed request information entry to obtain response data, and
returns the response data in response to a client request that corresponds to the removed request information entry.
Jalinous discloses a processor increases a counter that tracks pending client requests in the client request buffer ([0159], adding a new request to the queue if the queue limit is not exceeded)
the processor removes request information entries associated with client requests from the client request buffer, and for a removed request information entry, decreases the counter, processes request data associated with the removed request information entry to obtain response data, and returns the response data in response to a client request that corresponds to the removed request information entry ([0159], this is known basics of queuing and de-queuing from Jalinous’s teachings, Jalinous teaches requests are added to the queue and processed (when de-queued), when a request is processed, queue limit is decreased).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-

For claim 9, ElArabawy-Iordache-Zavalkovsky-Jalinous discloses the server is part of a data service, and wherein the server communicates health-related information with the data service, wherein the health-related information indicates that the server is currently operational within the data service (ElArabawy, [0087], [0092], access node signals with server (core network) about the health /congestion status).

For claim 11, ElArabawy-Iordache-Zavalkovsky-Jalinous discloses subsequent handling of the incoming client request is determined to cause the anticipated overload condition (ElArabawy, [0087], predicted congestion) the retry response comprises time delay data that specifies how long the client is to delay before the corresponding client request is retried (ElArabawy, [0086]).

For claim 16, ElArabawy-Iordache-Zavalkovsky does not disclose the evaluating the request buffer condition comprises evaluating an overload counter that tracks a number of entries in the client request buffer and comparing the overload counter to the client request buffer threshold.
Jalinous discloses evaluating an overload counter that tracks a number of entries in the client request buffer and comparing the overload counter to the client request buffer threshold ([0159]).


For claim 17, ElArabawy-Iordache-Zavalkovsky does not disclose the updating the request buffer condition comprises increasing the overload counter in conjunction with the adding the request information entry associated with the incoming client request to the client request buffer. 
Jalinous discloses the updating the request buffer condition comprises increasing the overload counter in conjunction with the adding the request information entry associated with the incoming client request to the client request buffer (Jalinous, [0159], this is inherent from queueing or adding to the queue and dequeuing or removing from the queue).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-queuing  to ElArabawy-Iordache-Zavalkovsky’s system in order to implement a request queue and preventing servers from being overloaded by checking the queue limit (Jalinous, [0159]).

For claim 18, ElArabawy-Iordache-Zavalkovsky does not disclose operations comprising, removing request information entries associated with client requests from 
Jalinous discloses operations comprising, removing request information entries associated with client requests from the client request buffer, and for a removed request information entry, decreasing the overload counter (Jalinous, [0159], this is inherent from queueing or adding to the queue and dequeuing or removing from the queue).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jalinous’s teachings of a request queuing and de-queuing  to ElArabawy-Iordache-Zavalkovsky’s system in order to implement a request queue and preventing servers from being overloaded by checking the queue limit (Jalinous, [0159]).

For claim 19, ElArabawy-Iordache-Zavalkovsky does not disclose operations comprising, processing request data associated with the removed request information entry to obtain response data, and returning the response data in response to a client request that corresponds to the removed request information entry.
Jalinous discloses operations comprising, processing request data associated with the removed request information entry to obtain response data, and returning the response data in response to a client request that corresponds to the removed request information entry (Jalinous, [0159], this is inherent from queueing or adding to the queue and dequeuing or removing from the queue and Jalinous’s teachings of monitoring number of requests in the queue).


Claim(s) 10 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ElArabawy in view of Iordache, Zavalkovsky, Jalinous, and Jain (US 2020/0074566).

For claim 10, ElArabawy-Iordache-Zavalkovsky-Jalinous does not discloses a load balancer of the data service coupled to the server and through which the incoming client request from the client is received at the server.
Jain discloses a load balancer of the data service coupled to the server and through which the incoming client request from the client is received at the server ([0151]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Jain’s teachings of load balancing to ElArabawy-Iordache-Zavalkovsky-Jalinous’s system in order to simply maximize speed and capacity utilization and ensure that no one server is overworked (Jain, [0151])

Claim(s) 12 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over ElArabawy, in view of Iordache, Zavalkovsky, Jalinous, and cPanel.

For claim 12, ElArabawy-Iordache-Zavalkovsky-Jalinous discloses subsequent handling of the incoming client request is determined to cause the anticipated overload condition (ElArabawy, [0087])
ElArabawy-Iordache-Zavalkovsky-Jalinous does not disclose the retry response comprises an HTTP: 509 response (page 2, HTTP 509 response is used to tell the client to wait for a following cycle)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply cPanel’s teachings of an HTTP 509 response to ElArabawy-Iordache-Zavalkovsky-Jalinous’s teachings in order to explicitly set up a time for delaying the client retried request in a 509 response, therefore conforming to HTTP standards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEU T HOANG/Primary Examiner, Art Unit 2452